In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2412 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

DEVON M. HOWARD, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
            No. 2:14‐cr‐99 — J. P. Stadtmueller, Judge. 
                     ____________________ 

  ARGUED FEBRUARY 8, 2018 — DECIDED FEBRUARY 26, 2018  
               ____________________ 

   Before FLAUM, EASTERBROOK, and MANION, Circuit Judges. 
    FLAUM, Circuit Judge. In April 2014, a Verizon store in the 
Milwaukee area was robbed. Prior to the robbery, witnesses 
in the store noticed a Mercedes sitting in the parking lot for 
an extended time. Just before the robber entered through the 
store’s rear door, the Mercedes drove to the back of the store. 
As the robber fled, the Mercedes sped away at a high speed. 
Police  stopped  the  Mercedes  and  arrested  its  occupants,  in‐
cluding defendant. He moved to suppress evidence obtained 
2                                                      No. 17‐2412 

after his arrest, arguing police lacked probable cause. The dis‐
trict court denied that motion. We affirm. 
                            I. Background 
   On April 4, 2014, a Verizon store located in Hartford, Wis‐
consin  was  robbed.  Hartford  Police  Department  (HPD)  Ser‐
geant Timothy Hayes conducted the investigation. He spoke 
with  two  eyewitnesses:  Eric  Safranski,  a  Verizon  employee, 
and Marshall Retler, a customer. According to the witnesses, 
the robber, later identified as Londell King, entered through 
the rear of the store, threw a black duffle bag on the ground, 
and demanded cell phones. When his demands were not im‐
mediately met, King pulled out a pistol. After Safranski pro‐
vided  cell  phones  from  the  store’s  inventory,  the  robber  ran 
out the back door of the store. 
   Both witnesses noticed a suspicious Mercedes in the Veri‐
zon store’s parking lot in the moments preceding and follow‐
ing the robbery. In Sergeant Hayes’s words: 
       They  had  said  that  shortly  before  the  robbery 
       took place there was a tan Mercedes that was in 
       front of the store with two subjects inside; and 
       they appeared—in their opinion [to be] watch‐
       ing them, watching the store. The individuals in 
       the car did not go into any  of  the stores. They 
       simply stayed and watched the store. After do‐
       ing this for a few minutes, the Mercedes drove 
       to the rear of the building out of their sight. And 
       shortly after [the Mercedes] went back there, the 
       individual  came  up  and  robbed  the  store.  … 
       [A]fter the store was robbed, the witnesses said 
       the  Mercedes  came  in  there  [sic]—their  own 
No. 17‐2412                                                        3 

       words—flying from the back—one said zoomed 
       at a high rate of speed … . [Safranski] said that 
       he did not believe that the  robber  would have 
       been able to get in this vehicle with the direction 
       that he was running in. And he also made the 
       comment to me at one point that he thought that 
       this vehicle was some sort of decoy, getting the 
       attention  away  from  the  actual  robber  [and] 
       where he was going after he committed the rob‐
       bery. 
Neither Safranski nor Retler could say for certain whether the 
robber arrived at the store in the Mercedes. 
    Based on his experience, training, and the eyewitness tes‐
timony  about  the  Mercedes’s  actions,  Sergeant  Hayes  con‐
cluded the “vehicle … wanted to draw attention to itself” and 
“was used as a decoy to get law enforcement and witnesses to 
follow it … while the individual who actually did the robbery 
was able to basically run out and get away in another vehi‐
cle.” In short, Hayes believed the two individuals in the Mer‐
cedes “were involved” as “an accessory” to the robbery. 
    Safranski provided Sergeant Hayes the Mercedes’s license 
plate number, and  Retler  told  Hayes  that the Mercedes had 
tape on the driver’s side front bumper. Hayes relayed that in‐
formation to HPD dispatch, which put out a notice that the 
Mercedes  was involved  in  “an armed robbery  in progress.” 
Soon  thereafter,  a  police  officer  from  a  neighboring  village 
saw the Mercedes. After advising HPD, he stopped the vehi‐
cle at HPD’s request. 
   The driver of the Mercedes was Naqur Bean; the passen‐
ger  was  defendant  Devon  Howard.  The  occupants  did  not 
4                                                            No. 17‐2412 

match Sergeant Hayes’s description of the suspected robber, 
and police found no evidence in the Mercedes suggesting in‐
volvement in the robbery. However, because Hayes believed 
the Mercedes acted as a decoy, he ordered Bean and Howard 
to be arrested and driven to HPD headquarters. 
    At headquarters, police separately interrogated both sus‐
pects. Bean initially declined to speak. Howard at first denied 
any  participation  in  the  robbery,  but  later  admitted  his  in‐
volvement over the course of a five‐hour interrogation.1 How‐
ard  told police  that Bean drove him to the store because  he 
did not have a valid driver’s license. He also identified King 
as the robber. After Howard confessed, he spoke with Bean 
for ten‐to‐fifteen seconds. At that point, Bean was willing to 
speak with police, and she implicated herself and Howard by 
stating they acted as lookouts. After Howard and Bean’s state‐
ments, the police arrested King. He confirmed Howard and 
Bean  assisted  with  the  Verizon  robbery,  and  also  said  they 
were involved with prior robberies. The next day, police exe‐
cuted  a  search  warrant  of  Howard’s  home  and  found  evi‐
dence linking him to other cell phone store robberies. Addi‐
tionally,  Howard  spoke  with  police  from  jail  and  admitted 
that he had sold stolen cell phones on the internet. 
    On April 22, 2014, Howard and King were indicted for un‐
lawfully taking and attempting to take wireless phones in in‐
terstate commerce by means of actual and  threatened  force, 
violence, and fear of injury, in violation of 18 U.S.C. §§ 1951 

                                                 
      1 Howard also gave HPD consent to search the Mercedes and his cell 

phone (which HPD found left in the Mercedes); he signed consent forms 
authorizing  both  searches.  On  Howard’s  phone,  police  found  text  mes‐
sages that were indicative of buying and selling cell phones. 
No. 17‐2412                                                                      5 

and 1952. They were also charged with using and carrying a 
firearm during and in relation to a crime of violence, in viola‐
tion of 18 U.S.C. §§ 924(c)(1)(A)(ii), (2). On April 23, Howard 
entered a plea of not guilty. On May 12, Howard moved to 
suppress the evidence linking him to the robberies, including 
“police  obtained  statements,  cellular  telephone  data,  and 
other physical evidence,” arguing that it was obtained as a re‐
sult of an unlawful warrantless arrest without probable cause. 
    After an evidentiary hearing, Magistrate Judge Patricia J. 
Gorence recommended the district court deny Howard’s mo‐
tion. Judge Gorence determined police lacked probable cause, 
but  held  they  would  have  inevitably  discovered  the  chal‐
lenged evidence. Both parties objected. After the district court 
held a second evidentiary hearing, Judge Charles N. Clevert 
determined police did have probable cause to arrest Howard 
because “the officers had sufficient reasonable trustworthy in‐
formation to cause a prudent person to believe that Howard 
and Bean were aiding and abetting the armed robbery.” Al‐
ternatively, Judge Clevert held that even if the arrest was im‐
proper, the evidence would have been inevitably discovered. 
This appeal followed.2 
                                            II. Discussion 
    “We review a district court’s denial of a suppression mo‐
tion  under  a  dual  standard  of  review:  legal  conclusions  are 
reviewed  de  novo,  while  factual  findings  are  reviewed  for 
clear error.” United States v. Kelly, 772 F.3d 1072, 1077 (7th Cir. 

                                                 
      2  On  March  31,  2017,  Howard  pled  guilty.  On  June  28,  he  was  sen‐

tenced to 114 months in prison and five years of supervised release. Pur‐
suant to his plea agreement, Howard reserved his right to appeal the de‐
nial of his motion to suppress. 
6                                                            No. 17‐2412 

2014). Still, a court reviewing probable cause determinations 
should “give due weight to inferences drawn … by resident 
judges and local law enforcement officers.” Ornelas v. United 
States, 517 U.S. 690, 699 (1996). This is because “[a] trial judge 
views the facts of a particular case in light of the distinctive 
features and events of the community; likewise, a police of‐
ficer views the facts through the lens of his police experience 
and expertise.” Id. Thus, we “should give due weight to a trial 
court’s finding that [an] officer was credible and the inference 
[of probable cause] was reasonable.” Id. at 700. 
     The  Fourth  Amendment  protects  against  “unreasonable 
searches and seizures.” U.S. Const. amend. IV. “[A]n officer 
may  make  a  warrantless  arrest  consistent  with  the  Fourth 
Amendment if there is ‘probable cause to believe that a crime 
has been committed.’” United States  v. Daniels, 803  F.3d 335, 
354  (7th  Cir.  2015)  (quoting  Washington  v.  Haupert,  481  F.3d 
543,  547  (7th  Cir.  2007)).  “Police  officers  possess  probable 
cause to arrest when ‘the facts and circumstances within their 
knowledge  and  of  which  they  have  reasonably  trustworthy 
information are sufficient to warrant a prudent person in be‐
lieving that the suspect has committed an offense.’” Williams 
v. Rodriguez, 509 F.3d 392, 398 (7th Cir. 2007) (quoting Mustafa 
v.  City  of  Chicago,  442  F.3d  544,  547  (7th  Cir.  2006));  see  also 
United  States  v.  Schaafsma,  318  F.3d  718,  722  (7th  Cir.  2003) 
(“The  determination  of  whether  probable  cause  exists  in  a 
given situation involves examining the totality of the circum‐
stances  in  a  common  sense  manner.”).  Probable  cause  does 
not require an actual showing of criminal activity, or even that 
“the  existence  of  criminal  activity  is  more  likely  true  than 
not”; instead, probable cause merely requires that a “‘proba‐
bility or substantial chance of criminal activity exists.’” Har‐
ney v. City of Chicago, 702 F.3d 916, 922 (7th Cir. 2012) (quoting 
No. 17‐2412                                                           7 

Mucha  v.  Vill.  of  Oak  Brook,  650  F.3d  1053,  1056–57  (7th  Cir. 
2011)). 
    In evaluating whether an officer has probable cause, we do 
not consider “the facts as an omniscient observer would per‐
ceive them,” but instead, “as they would have appeared to a 
reasonable person in the position of the arresting officer.” Wil‐
liams, 509 F.3d at 398–99 (quoting Mustafa, 442 F.3d at 547). In 
making a probable cause determination, “a police officer may 
draw inferences based on his own experience,” Ornelas, 517 
U.S.  at 700, as well as rely upon  information provided  by a 
credible  eyewitness.  Hart  v.  Mannina,  798  F.3d  578,  587  (7th 
Cir.  2015).  Moreover,  under  the  “collective  knowledge  doc‐
trine,  …  [t]he  police  who  actually  make  the  arrest  need  not 
personally know all the facts that constitute probable cause if 
they reasonably are acting at the direction of another officer 
or police agency.” United States v. Parra, 402 F.3d 752, 764 (7th 
Cir. 2005) (second alteration in original) (quoting Tangwall v. 
Stuckey,  135  F.3d  510,  517  (7th  Cir.  1998)).  “[T]he  arrest  is 
proper so long as the knowledge of the officer directing the 
arrest, or the collective knowledge of the agency he works for, 
is  sufficient  to  constitute  probable  cause.”  Id.  (quoting 
Tangwall, 135 F.3d at 517). 
    Here, the police possessed probable cause to arrest How‐
ard. As the district court held, based on the totality of circum‐
stances  and  the  witnesses’  statements  to  Sergeant  Hayes,  a 
reasonably prudent officer would believe the occupants of the 
Mercedes “were acting in conjunction with the armed robber 
as a decoy or in some other aiding and abetting manner.” 
   To be sure, “mere proximity to suspected criminal activity 
does  not,  without  more,  generate  probable  cause.”  United 
States v. Richards, 719 F.3d 746, 757 (7th Cir. 2013). “[I]n order 
8                                                           No. 17‐2412 

to find probable cause based on association with persons en‐
gaging  in  criminal  activity,  some  additional  circumstances 
from which it is reasonable to infer participation in a criminal 
enterprise must be shown.” United States v. Burrell, 963 F.2d 
976, 986 (7th Cir. 1992) (quoting United States v. Hillison, 733 
F.2d 692, 697 (9th Cir. 1984)). Thus, we have previously found 
no  probable  cause  where  a  defendant  was  arrested  “princi‐
pally because he carried a bag down a gangway previously 
used  in  a  suspicious  transaction  and  furtively  looked 
around.”  United  States  v.  Ingrao,  897  F.2d  860,  866  (7th  Cir. 
1990). In Ingrao, we concluded the defendant could have been 
“an innocent acquaintance …, or a resident or visitor of an‐
other house, or a salesman, or someone merely walking down 
the street.” Id. at 864. 
    Here, in contrast, the Mercedes’s conduct cannot be con‐
fused with innocent behavior. While it is true that police did 
not know the occupants of the Mercedes were involved in the 
robbery, the circumstances were such that an officer could rea‐
sonably  infer  their  participation.  Specifically,  the  Mercedes 
committed  three  separate  suspicious  acts.  First,  it  sat  in  the 
parking lot in front of the store for an unnatural period of time 
prior to the robbery.3 Second, it drove to the back of the store 
just before the robber entered the store’s rear door. And third, 
after  the  robbery,  as  the  robber  ran  past  the  Mercedes,  it 
“zoomed [away] at a high rate of speed.” 
   Standing alone, any one of those facts may not give rise to 
probable cause. But together, they provide ample support for 

                                                 
      3 Indeed, the untrained eyewitnesses found the Mercedes’s conduct in 

the parking lot so suspicious that Safranski remembered the Mercedes’s 
license plate and Retler observed tape on the car’s bumper. 
No. 17‐2412                                                                 9 

the officers’ belief that the Mercedes was likely involved in the 
robbery as a look‐out or decoy.4 See, e.g., Burrell, 963 F.2d at 
987 (finding probable cause where the defendant arrived to a 
drug sale spot immediately after the known participant and 
watched  the  known  participant’s  van  and  surrounding  area 
throughout  the  drug  transaction);  Richards,  719  F.3d  at  755, 
757–58 (holding that the fact “police had no evidence linking 
[the  defendant]  to  …  the  target  of  their  sting  …  [did]  not 
lessen … probable cause” because the police saw the defend‐
ant’s vehicle throughout the drug transaction, and the vehicle 
acted in a suspicious manner). 
    Indeed,  we  have  previously  found  probable  cause  in  a 
similar  scenario.  In  United  States  v.  Schaafsma,  a  drug  dealer 
met an undercover officer at a restaurant; the dealer told the 
officer he was purchasing the drugs for an individual waiting 
in the parking lot and gestured “in the general direction” of a 
Toyota where a man was sitting alone. 318 F.3d at 721. As the 
undercover officer arrested the dealer, he informed other of‐
ficers that the Toyota was involved. At the moment of the ar‐
rest, the Toyota attempted to speed away “in a hurry,” but the 
officers placed the driver under arrest. Id. We “ha[d] no trou‐
ble concluding that probable cause existed,” noting that the 
car “tried to leave the lot … at a speed that a seasoned surveil‐
lance officer knew was faster than usual.” Id. at 722. We held 

                                                 
      4 Howard’s argument that there was no probable cause because he did 

not match the robber’s description and police found no indicia of the rob‐
bery in the Mercedes is unavailing. Based upon the Mercedes’s conduct at 
the Verizon store, police had sufficient information amounting to probable 
cause  that  Howard  acted  as  a  look‐out.  Indeed,  that  no  evidence  was 
found in the Mercedes is consistent with the theory that Howard acted as 
a decoy. 
10                                                               No. 17‐2412 

that  “[w]hile  mere  presence  at  the  scene  of  a  crime  is  not 
enough to establish probable cause, … it is generally accepted 
that  ‘flight  can  be  strong  evidence  of  guilt.’”  Id.  (quoting 
United States v. Lima, 819 F.2d 687, 689 (7th Cir. 1987)); see also 
Coleman  v.  United  States,  420  F.2d  616,  621  (D.C.  Cir.  1969) 
(“[T]he  element  of  flight  in  a  vehicle  from  the  scene  of  the 
crime may tip the scales in favor of probable cause.”). 
     It is true that in Schaafsma, the known drug dealer gestured 
in  the  general  area  of  the  Toyota.  Here,  the  connection  be‐
tween the crime and the Mercedes is not as strong. Still, the 
arresting  officers  knew  about  the  Mercedes’s  suspicious  be‐
havior: the Mercedes was camped in front of the Verizon store 
prior to the robbery, moved to the back of the store just before 
the  robber  entered  through  the  rear  door,  and  like  in 
Schaafsma, sped off at a high rate of speed immediately after 
the robbery. 
    In  sum,  contrary  to  Howard’s  contention,  this  is  not  “a 
classic ‘hunch’ case.” Based on the totality of the Mercedes’s 
conduct,  Sergeant  Hayes  reasonably  concluded  there  was  a 
substantial chance the Mercedes and its occupants assisted in 
carrying out a crime. Thus, police possessed probable cause 
to make a warrantless arrest, and the district court properly 
denied Howard’s motion to suppress.5 
                                           III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                                 
      5  Because  we  conclude  police  had  probable  cause  to  make  the  war‐

rantless  arrest,  we  need  not  address  whether  the  challenged  evidence 
would have been inevitably discovered notwithstanding the arrest.